SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 Date of Announcement:02 April2013 BT Group PLC (Translation of registrant's name into English)  BT Group PLC  81 Newgate Street  London  EC1A 7AJ  England (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.  Form 20-FX Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No X  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Enclosure 1 Total Voting Rights Enclosure 2 Director/PDMR Shareholding Enclosure 3 Director/PDMR Shareholding Enclosure 4 Director/PDMR Shareholding Enclosure 5 Director/PDMR Shareholding Enclosure 6 Total Voting Rights Enclosure 7 Transaction in Own Shares Enclosure 8 Transaction in Own Shares Enclosure 9 Transaction in Own Shares Enclosure 10 Transaction in Own Shares Enclosure 11 Transaction in Own Shares Enclosure 12 Director/PDMR Shareholding Enclosure 13 Transaction in Own Shares Enclosure 14 Transaction in Own Shares Enclosure 1 Thursday 31 January 2013 BT GROUP PLC TOTAL VOTING RIGHTS - MONTH-END DISCLOSURE BT Group plc confirms that on 31 January 2013 its capital consisted of 8,151,227,029 ordinary shares with voting rights. On that date, BT Group plc held 274,666,551 ordinary shares as treasury shares and therefore, the total number of voting rights in BT Group plc on that date was 7,876,560,478. The above figure (7,876,560,478) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. -: Ends :- Enclosure 2 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii)DR3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director SIR MICHAEL RAKE IAN LIVINGSTON GAVIN PATTERSON 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person EQUINITI SHARE PLAN TRUSTEES LIMITED (as Trustee of the BT Group Employee Share Investment Plan). 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest NOTIFICATION IN RESPECT OF HOLDINGS OF THE PERSONS REFERRED TO ABOVE. 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them EQUINITI SHARE PLAN TRUSTEES LIMITED (as Trustee of the BT Group Employee Share Investment Plan). 8 State the nature of the transaction REINVESTMENT OF DIVIDENDS IN FURTHER SHARES UNDER THE TERMS OF THE BT GROUP EMPLOYEE SHARE INVESTMENT PLAN. 9. Number of shares, debentures or financial instruments relating to shares acquired ALL SHARES ARE HELD IN THE NAME OF EQUINITI SHARE PLAN TRUSTEES LIMITED SIR MICHAEL RAKE - 69 SHARES IAN LIVINGSTON - 96 SHARES GAVIN PATTERSON - 104 SHARES 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 265.21 pence 14. Date and place of transaction 04 FEBRUARY 2013 - UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) SIR MICHAEL RAKE PERSONAL HOLDING:129, BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONS OVER 1,485 SHARES. IAN LIVINGSTON PERSONAL HOLDING:2,491, BT GROUP DEFERRED BONUS PLAN: SHARES - 2,448,192 BT GROUP INCENTIVE SHARE PLAN: SHARES - 4,291,975 BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 5,081 SHARES. GAVIN PATTERSON PERSONAL HOLDING: SHARES - 1,060,557 BT GROUP DEFERRED BONUS PLAN: SHARES - 798,109 BT GROUP INCENTIVE SHARE PLAN: SHARES - 2,024,822 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 98,178 SHARES 16. Date issuer informed of transaction 05 FEBRUARY 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved ( class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 06 FEBRUARY 2013 END Enclosure 3 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii) DR3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director NIGEL STAGG 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person NIGEL STAGG 5 Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest NOTIFICATION IN RESPECT OF A BENEFICAL HOLDING OF THE PERSON REFERRED TO ABOVE. 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them NIGEL STAGG 8 State the nature of the transaction REINVESTMENT OF DIVIDENDS IN FURTHER SHARES 9. Number of shares, debentures or financial instruments relating to shares acquired NIGEL STAGG - 2,392 SHARES 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 265.01 pence 14. Date and place of transaction 04 February 2013 - UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) NIGEL STAGG PERSONAL HOLDING: 211, BT GROUP DEFERRED BONUS PLAN: SHARES - 234,755 BT GROUP INCENTIVE SHARE PLAN: SHARES - 552,830 BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 85,484 SHARES 16. Date issuer informed of transaction 05 February 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved ( class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A …………… 24. Name of contact and telephone number for queries ANNA WATCH- Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 06 February 2013 END Enclosure 4 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii)DR3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director IAN LIVINGSTON TONY CHANMUGAM LUIS ALVAREZ CLARE CHAPMAN GAVIN PATTERSON CLIVE SELLEY NIGEL STAGG 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/ director named in 3 and identify the connected person 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest AWARDS OF SHARES AS DIVIDEND EQUIVALENTS TO SHARES HELD IN TRUST AND IN TREASURY OVER WHICH THE ABOVE DIRECTORS AND PDMRS HAVE A CONDITIONAL INTEREST UNDER BT GROUP INCENTIVE SHARE PLAN AND BT GROUP DEFERRED BONUS PLAN. 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them BT GROUP PLC 8 State the nature of the transaction AWARDS OF SHARES AS DIVIDEND EQUIVALENTS TO SHARES HELD IN TRUST AND IN TREASURY OVER WHICH THE ABOVE DIRECTORS AND PDMRS HAVE A CONDITIONAL INTEREST UNDER BT GROUP INCENTIVE SHARE PLAN AND BT GROUP DEFERRED BONUS PLAN. 9. Number of shares, debentures or financial instruments relating to shares acquired IAN LIVINGSTON: 76,881 shares TONY CHANMUGAM: 30,487 shares GAVIN PATTERSON: 32,199 shares LUIS ALVAREZ: 8,619 shares CLARE CHAPMAN: 3,057 shares CLIVE SELLEY: 9,159 shares NIGEL STAGG: 8,980 shares 10. Percentage of issued class acquired ( treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed N/A 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction £2.63 pence 14. Date and place of transaction 5 FEBRUARY 2013, UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) IAN LIVINGSTON PERSONAL HOLDING: 2,491, BT GROUP DEFERRED BONUS PLAN: 2,476,117 SHARES BT GROUP INCENTIVE SHARE PLAN: 4,340,931 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 5,081 SHARES TONY CHANMUGAM PERSONAL HOLDING: 543, BT GROUP DEFERRED BONUS PLAN: 771,761 SHARES BT GROUP INCENTIVE SHARE PLAN: 1,931,779 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTION OVER 37,384 SHARES GAVIN PATTERSON PERSONAL HOLDING: 1,060, BT GROUP DEFERRED BONUS PLAN: 808,212 SHARES BT GROUP INCENTIVE SHARE PLAN: 2,047,888 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 98,178 SHARES LUIS ALVAREZ PERSONAL HOLDING: 10, BT GROUP DEFERRED BONUS PLAN: 302,148 SHARES BT GROUP INCENTIVE SHARE PLAN: 706,519 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTION OVER 36,540 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTION OVER 5,783 SHARES. CLARE CHAPMAN PERSONAL HOLDING: 20, BT GROUP DEFERRED BONUS PLAN: 63,426 SHARES BT GROUP INCENTIVE SHARE PLAN: 207,701 SHARES CLIVE SELLEY PERSONAL HOLDING: 123, BT GROUP DEFERRED BONUS PLAN: 210,642 SHARES BT GROUP INCENTIVE SHARE PLAN: 601,685 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 74,028 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: AN OPTION OVER 24,575 SHARES NIGEL STAGG PERSONAL HOLDING: 211, BT GROUP DEFERRED BONUS PLAN: 237,431SHARES BT GROUP INCENTIVE SHARE PLAN: 559,134 SHARES BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 85,484 SHARES 16. Date issuer informed of transaction 6 FEBRUARY 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A…………… 18. Period during which or date on which it can be exercised N/A…………… 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) N/A…………… 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification N/A…………… 23. Any additional information N/A …………… 24. Name of contact and telephone number for queries ANNA WATCH, Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 7 FEBRUARY 2013 END Enclosure 5 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii)DR3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director CLIVE SELLEY 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person CLIVE SELLEY 5 Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest NOTIFICATION IN RESPECT OF A BENEFICAL HOLDING OF THE PERSON REFERRED TO ABOVE. 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them CLIVE SELLEY 8 State the nature of the transaction EXERCISE OF OPTION OVER 53,at £1. 9. Number of shares, debentures or financial instruments relating to shares acquired N/A 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed CLIVE SELLEY 53,259 SHARES 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 266.4 pence 14. Date and place of transaction 26 February 2013 - UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) CLIVE SELLEY PERSONAL HOLDING: 123, BT GROUP DEFERRED BONUS PLAN: SHARES - 210,642 BT GROUP INCENTIVE SHARE PLAN: SHARES - 601,685 16. Date issuer informed of transaction 27 February 2013 If a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant 26 June 2003 18. Period during which or date on which it can be exercised 27 June 2006 - 26 June 2013 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved ( class and number) ORDINARY SHARES 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A…………… 22. Total number of shares or debentures over which options held following notification BT GROUP GLOBAL SHARE OPTION PLAN: OPTIONS OVER 20,769 SHARES BT GROUP EMPLOYEE SHARESAVE SCHEME: OPTIONS OVER 24,575 SHARES 23. Any additional information N/A …………… 24. Name of contact and telephone number for queries ANDREW BENNETT- Name and signature of duly authorised officer of issuer responsible for making notification ANDREW BENNETT Date of notification 27 February 2013 END Enclosure 6 Thursday 28 February 2013 BT GROUP PLC TOTAL VOTING RIGHTS - MONTH-END DISCLOSURE BT Group plc confirms that on 28 February 2013 its capital consisted of 8,151,227,029 ordinary shares with voting rights. On that date, BT Group plc held 268,549,287 ordinary shares as treasury shares and therefore, the total number of voting rights in BT Group plc on that date was 7,882,677,742. The above figure (7,882,677,742) may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. -: Ends :- Enclosure 7 4 March 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 1,000,000 ordinary shares at a price of 266.1828 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 269,503,744 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,881,723,285 The above figure 7,881,723,285 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 8 5 March 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 333,000 ordinary shares at a price of 267.0934 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 269,836,744 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,881,390,285 The above figure 7,881,390,285 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 9 6 March 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 500,000 ordinary shares at a price of 267.8071 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 270,336,744 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,880,890,285 The above figure 7,880,890,285 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 10 7 March 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 500,000 ordinary shares at a price of 264.5105 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 270,705,783 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,880,521,246 The above figure 7,880,521,246 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 11 11 March 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 500,000 ordinary shares at a price of 269.8809 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 271,184,684 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,880,042,345 The above figure 7,880,042,345 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 12 NOTIFICATION OF TRANSACTIONS OF DIRECTORS, PERSONS DISCHARGING MANAGERIAL RESPONSIBILITY OR CONNECTED PERSONS This form is intended for use by an issuer to make a RIS notification required by DR3.1.4R(1). An issuer making a notification in respect of a transaction relating to the shares or debentures of the issuer should complete boxes 1 to 16, 23 and 24. An issuer making a notification in respect of a derivative relating to the shares of the issuer should complete boxes 1 to 4, 6, 8, 13, 14, 16, 23 and 24. An issuer making a notification in respect of options granted to a director/person discharging managerial responsibilities should complete boxes 1 to 3 and 17 to 24. An issuer making a notification in respect of a financial instrument relating to the shares of the issuer (other than a debenture) should complete boxes 1 to 4, 6, 8, 9, 11, 13, 14, 16, 23 and 24. Please complete all relevant boxes in block capital letters. 1. Name of the issuer BT GROUP PLC 2. State whether the notification relates to (i) a transaction notified in accordance with DR3.1.4R(1)(a); or (ii)DR3.1.4(R)(1)(b) a disclosure made in accordance with section 324 (as extended by section 328) of the Companies Act 1985; or (iii) both (i) and (ii) (III) BOTH (I) AND (II) 3. Name of person discharging managerial responsibilities/director TONY BALL 4. State whether notification relates to a person connected with a person discharging managerial responsibilities/director named in 3 and identify the connected person TONY BALL 5. Indicate whether the notification is in respect of a holding of the person referred to in 3 or 4 above or in respect of a non-beneficial interest PURCHASE OF ORDINARY SHARES 6. Description of shares (including class), debentures or derivatives or financial instruments relating to shares ORDINARY SHARES IN BT GROUP PLC OF 5P EACH 7. Name of registered shareholders(s) and, if more than one, the number of shares held by each of them TONY BALL 8 State the nature of the transaction PURCHASE OF ORDINARY SHARES 9. Number of shares, debentures or financial instruments relating to shares acquired 5, 10. Percentage of issued class acquired (treasury shares of that class should not be taken into account when calculating percentage) N/A 11. Number of shares, debentures or financial instruments relating to shares disposed 12. Percentage of issued class disposed (treasury shares of that class should not be taken into account when calculating percentage) N/A 13. Price per share or value of transaction 268.69 pence per share 14. Date and place of transaction 6 MARCH 2013 - UK 15. Total holding following notification and total percentage holding following notification (any treasury shares should not be taken into account when calculating percentage) PERSONAL HOLDING: SHARES - 20,000 16. Date issuer informed of transactions 12 MARCH 2013 if a person discharging managerial responsibilities has been granted options by the issuer complete the following boxes 17 Date of grant N/A 18. Period during which or date on which it can be exercised N/A 19. Total amount paid (if any) for grant of the option N/A…………… 20. Description of shares or debentures involved (class and number) 21. Exercise price (if fixed at time of grant) or indication that price is to be fixed at the time of exercise N/A 22. Total number of shares or debentures over which options held following notification N/A 23. Any additional information N/A 24. Name of contact and telephone number for queries ANNA WATCH - Name and signature of duly authorised officer of issuer responsible for making notification ANNA WATCH Date of notification 12 MARCH 2013 END Enclosure 13 18 March 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 424,000 ordinary shares at a price of 269.9702 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 271,111,590 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,880,115,439 The above figure 7,880,115,439 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Enclosure 14 20 March 2013 BT GROUP PLC - TRANSACTIONS IN OWN SHARES - VOTING RIGHTS AND CAPITAL BT Group plc announces that it has purchased through J.P. Morgan Securities plc 283,305 ordinary shares at a price of 272.7775 pence per share. The purchased shares will all be held as treasury shares. BT Group plc's capital consists of 8,151,227,029 ordinary shares with voting rights. Following the above purchase, BT Group plc holds 271,219,582 ordinary shares as treasury shares. Therefore the total number of voting rights in BT Group plc is 7,880,007,447 The above figure 7,880,007,447 may be used by shareholders as the denominator for the calculations by which they will determine if they are required to notify their interest in, or a change to their interest in, BT Group plc under the FSA's Disclosure and Transparency Rules. END Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  BT Group plc (Registrant)  By: /s/ Dan Fitz, Company Secretary Dan Fitz, Company Secretary.  Date02 April 2013
